McKEE, Circuit Judge,
dissenting, with whom SLOVITER, Chief Judge and LEWIS, Circuit Judge join.
I join each the opinions of my dissenting colleagues, but write only to elaborate upon what I consider to be important considerations in our analysis. “The prohibition against racial discrimination in §§ 703(a) and (d) of Title VII must [ ] be read against the background of the legislative history of Title VII and the historical context from which the Act arose.” United Steelworkers v. Weber, 443 U.S. 193, 201, 99 S.Ct. 2721, 2726, 61 L.Ed.2d 480 (1979).
We have now come full circle. A law enacted by Congress in 1964 to move this country closer to an integrated society and away from the legacy of “separate but equal” is being interpreted as outlawing this Board of Education’s good faith effort to teach students the value of diversity. The selection of Ms. Williams meant that the business department would retain the only Black teacher tenured in that department in anyone’s memory. Board President Theodore H. Kruse testified that it was his “general feeling ... that it was valuable for the students to see in the various employment roles a wide range of background^]” and that diversity “was also valuable to the work force and in particular to the teaching staff.” Da74. Kruse further explained that “by retaining Mrs. Williams it was sending a very clear message that we feel that our student population is culturally diverse and there is a distinct advantage to students ... to be made ... more aware, more tolerant, more accepting, more understanding of people of all background[s].” Da75. I can not believe that Title VII was intended to strike down such an action.
As Chief Judge Sloviter points out, the majority’s ruling is based upon an interpretation of United Steelworkers v. Weber, 443 U.S. 193, 99 S.Ct. 2721, 61 L.Ed.2d 480 (1979), and Johnson v. Transportation Agency, 480 U.S. 616, 107 S.Ct. 1442, 94 L.Ed.2d 615 (1987) that conflicts with the language used in those cases. See supra at 1569-71 (Sloviter, C.J., dissenting). The majority’s conclusion that affirmative action plans not limited to attempts to remedy past discrimination run afoul of Title VII simply ignores the legislative history that Weber and Johnson require us to consider.
Given the interpretation of [Title VII] the Court adopted in Weber, I see no reason why the employer has any duty, prior to granting a preference to a qualified minority employee, to determine whether his past conduct might constitute an arguable violation of Title VII. Indeed, in some instances the employer might find it more helpful to focus on the future. Instead of retroactively scrutinizing his own or society’s possible exclusions of minorities in the past to determine the outer limits of a valid affirmative-action program — or indeed, any particular affirmative-action decision — in many cases the employer will *1579find it more appropriate to consider other legitimate reasons to give preferences to members of under-represented groups. Statutes enacted for the benefit of minority groups should not block these forward-looking considerations.
480 U.S. at 646-47, 107 S.Ct. at 1459-60 (Stevens, J., concurring). This is particularly true in the field of education where young people are developing opinions and beliefs that will determine their attitudes as citizens, and this country’s future. Under such circumstances, the School Board considered Ms. Williams’ race as a factor that was weighed in the balance with all other factors in making a very difficult choice between two equally fine teachers.
Similar consideration of an employee’s sex has been upheld in Johnson. There, the Court stated:
We therefore hold that the Agency appropriately took into account as one factor the sex of [the employee] in determining that she should be promoted to the road dispatcher position. The decision to do so was made pursuant to an affirmative action plan that represents a moderate, flexible, case-by-case approach to effecting a gradual improvement in the representation of minorities and women in the Agency’s work force. Such a plan is fully consistent with Title VII, for it embodies the contribution that voluntary employer action can make in eliminating the vestiges of discrimination in the workplace.
480 U.S. at 641-42, 107 S.Ct. at 1457. Thus, I disagree with the majority’s conclusion that “there is no congressional recognition of diversity as a Title VII objective requiring accommodation.” Maj. Op. at 1558.
To be sure, I can understand the majority’s concern over allowing race to be a factor in any decision. History loudly proclaims the evil that can spring from such practices, and it is sometimes all too easy to simply ignore that evil when the practice appears to be driven by a benign purpose. However, I do not believe that what the Board of Education was attempting to do here, nor the individualized manner in which it was attempting to do it, runs afoul of a Congressional enactment cloaked in the legislative history recounted herein, and in the opinions of my colleagues.
Not that long ago the President’s Commission on Civil Disorders (the “Kerner Commission”) warned that “[o]ur nation is moving toward two societies, one black, one white— separate and unequal.” Repoet of The National Advisoey Commission on Civil Disorders, at 1 (March 1, 1968). Some may view the Board’s efforts here as yet another push in that direction. Indeed, if we were writing upon a clean slate that would no doubt be true. But of course, we do not do that. The shadows and images that moved Congress to enact Title VII in 1964 are already etched into our slate, and they define the reality that should guide our analysis. The Board has responded to those shadows with an action that is a narrow, individualized and reasoned attempt to foster respect for diversity. Because that is consistent with the purposes of Title VII, I respectfully dissent.
AMENDED JUDGMENT
Aug. 21, 1996.
This cause came on to be heard on the record from the United States District Court for the District of New Jersey and was argued by counsel November 29, 1995 and reargued before the Court in banc May 14, 1996.
On consideration whereof, it is now here ordered and adjudged by this Court that the judgment of the said District Court entered February 15, 1994, be, and the same is hereby affirmed. Costs taxed against the appellant in each appeal. All of the above in accordance with the opinion of this Court.